Case 2:19-cv-02603-AB-SHK Document 30 Filed 04/15/20 Page 1 of 1 Page ID #:792




  1
  2
                                                    JS6
  3
  4
  5
  6
  7
  8                          UNITED STATES DISTRICT COURT
  9                         CENTRAL DISTRICT OF CALIFORNIA
 10
 11
       V.C.A.,                                            Case No. 2:19-cv-02603-AB-SHK
 12
                                       Plaintiff,
 13
                             v.
                                                          JUDGMENT
 14
       ANDREW M. SAUL, Commissioner of
 15    Social Security,
 16                                    Defendant.
 17
 18            It is the judgment of this Court that the Commissioner of Social Security’s
 19   decision is REVERSED and this case is REMANDED to the Social Security
 20   Administration for further proceedings consistent with this Court’s Order
 21   Accepting the Findings and Recommendation of the United States Magistrate
 22   Judge.
 23
 24
      DATED: April 15, 2020             ________________________________
 25                                     HONORABLE ANDRE BIROTTE JR.
 26                                     United States District Judge
 27
 28
